In a proceeding to determine the validity of a claim for services rendered to the testator, the executrix appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Kings County, dated November 17, 1970, as modified a Referee’s report (to allow the claim to the extent of $750) by allowing the claim to the extent of $2,500. Order modified, on the facts, by reducing the amount of the award to $1,500. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, the amount of the award was excessive to the extent indicated herein. Munder, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.